Per Curiam: A judgment by default confirming a special assessment was entered by the county court of Cook county ag'ainst the property of plaintiffs in error to pay the cost of curbing with combined curb and gutter, and paving with asphalt, Addison avenue and other streets. The error pointed out is, that the ordinance does not sufficiently specify the nature, character and description of the improvement. The description of the combined curb and gutter is defective in precisely the same respects as the ordinance mentioned in Willis v. City of Chicago, {ante, p. 103). The judgment must be reversed and the cause remanded. Reversed and remanded.